Title: Enclosure: To the Marquise de Lafayette, 31 January 1793
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Madame,
Philadelphia 31st January 1793

If I had words that could convey to you an adequate idea of my feelings on the present Situation of Mr de la Fayette, this letter would appear to you in a different garb. The sole object in writing to you now, is to inform you that I have deposited in the hands of Mr Nicholas Van Staphurst of Amsterdam, Two thousand three hundred and ten guilders holland currency, equal to two hundred guineas subject to your orders.
This sum is, I am certain, the least I am indebted for services rendered me by Mr de la Fayette, of which I never yet have received the account. I could add much, but it is best perhaps that I should say little on this subject. Your goodness will supply my deficiency.

The uncertanty of your situation (after all the enquiries I have made) has occasioned a delay in this address and remittance; and even now, the measure adopted is more the effect of a desire to find where you are, than from any knowledge I have obtained of your residence.
At all times, and under all circumstances, you, and yours, will possess the regard of him who has the honor to be Your most obedient & Most Hble Servant

Go: Washington

